DETAILED ACTION

Claim Status
Claim 15-17, 19, 21-24, 26-34 is/are pending.
Claim 15-17, 19, 21-24, 26-34 is/are rejected.
Claims 1-14, 18, 20, 25 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional applications, Provisional Application Nos. 60/501,819 and 60/501,820, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Provisional Applications do not disclose the recited molecular weight for the polyurethane.
Therefore, claims 15-17, 19, 21-24, 26-34 have an effective priority date of 09/09/2004.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 15-17, 19, 21-24, 26-34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In claims 15, 30, the Claim Amendments filed 02/16/2021 require  the presence of active hydrogen atoms in the polyurethane. However, the disclosure as originally filed (e.g., paragraphs [0021] or [0025] in the Published Application US 2016/0370518) only refers to the presence of active hydrogen atoms “in the system” as a whole, but does not require “said polyurethane” to be the source of those active hydrogen atoms, particularly in view of Applicant’s own arguments filed 01/12/2021 which indicate that some polyurethanes can contain little or no active hydrogen atoms, and therefore active hydrogen atoms are not a feature inherent in all polyurethanes.  Furthermore, the disclosure as originally filed does not explicitly define which components of the photochromatic polyurethane layer constitute “the system”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 02/01/2021 have been withdrawn in view of the Claim Amendments filed 02/16/2021.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 19, 21-24, 26-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
MORAVEC ET AL (US 2003/0008149),
 	in view of REISCHLE ET AL (US 4,585,819),
	and in view of MORAVEC ET AL (US 2004/0180211),
and in view of ROSTHAUSER ET AL (US 6,107,395),
and in view of WO 03/002683 (BECK-WO ‘683), relying on SCHAETZLE ET AL (US 2004/0176522) as English translation, or JP 06-316689 (KONISHI-JP ‘689),
and BURCKHARDT ET AL (US 2008/0251204) (newly cited) or GUSE ET AL (US 2002/0164486) (newly cited).
MORAVEC ET AL ‘149 discloses a photochromic laminate that is used in optical applications (e.g., lenses, windows, skylights, etc.), wherein the photochromic laminate comprising a photochromic layer 6 such as a polyester urethane containing a photochromic material (e.g., benzopyrans, naphthopyrans, fulgides, fulgimides, etc.) used as an adhesive layer between polymeric support layers 4 and 8 (e.g., thermoplastic polycarbonate, etc.). The polyester urethane can be a reaction product of a polyester diol and an aliphatic diisocyanate (e.g., bis(4-isocyanatocyclohexyl) methane, etc.). (entire document, e.g., Figure 1; Abstract; paragraph 0004, 0017, 0029, 0036, 0039-0045, 0067, etc.) However, the reference does not specifically disclose a photochromic layer containing an NCO-terminated prepolymer or a polyurethane derived from a chain extender.
REISCHLE ET AL discloses that it is well known in the art to utilize adhesive compositions comprising an NCO-prepolymer and a thermoplastic polyurethane with excellent bonding characteristics, good thermal stability, and useful shelf-life to bond a wide variety of organic (e.g., thermoplastics, etc.) and/or inorganic substrates together, wherein the NCO-prepolymer is a reaction product of: (1) a (cyclo)aliphatic diisocyanate (e.g., but not limited to, but not limited to, diisocyanatohexane, isophorone diisocyanate, etc.); (2) a polyol (e.g., a polyester diol,  polycaprolactone diol, etc.) having an Mn of 1,000-3,000; and (3) a short chain diol (e.g., butanediol, etc.).  Therefore, the NCO-prepolymer and the thermoplastic polyurethane may be formed from the same (cyclo)aliphatic diisocyanate and from the same or different polyester diols (e.g., polyester diol and/or polycaprolactone diol). REISCHLE ET AL further discloses an exemplary, but non-limiting example of an adhesive composition which comprises 65 wt% of an NCO-prepolymer and 20 wt% of a TPU, resulting in a weight ratio of TPU:NCO-prepolymer of about 0.31, reading on the claimed range of 0.11-9 (1:9 to 9:1). (Abstract; line 33-52, col. 2; line 20-41, col. 3; line 60-69, col. 6; Example b; etc.)
 MORAVEC ET AL ‘211 discloses that it is well known in the art to utilize chain extenders (e.g., low molecular weight diols such as 1,4-butanediol, etc.) in combination with polyols and isocyanates to produce urethane-based polymers useful in optical and/or photochromic applications. The reference further discloses that it is well known in the art that bis-(4-isocyanatocyclohexyl)-methane is a known preferred alternative to other aliphatic diisocyanates (e.g., isophorone diisocyanate (IPDI), etc.) in the production of urethane-based polymers used in photochromatic optical applications. (paragraph 0021, 0026, 0028, 0029, etc.)
 	ROSTHAUSER ET AL discloses that it is well known in the art that bis-(4-isocyanatocyclohexyl)-methane is a known preferred alternative to other aliphatic diisocyanates (e.g., isophorone diisocyanate (IPDI), etc.) in the production of isocyanate-functional prepolymers derived from polyester polyols and diisocyanates used in the production of 
 	BECK-WO ‘683 discloses that 4,4’-dicyclohexylmethane diisocyanate (H12MDI) is a known alternative to other cycloaliphatic diisocyanates (e.g., isophorone diisocyanate (IPDI), etc.) or aliphatic diisocyanates (e.g., hexane 1,6-diisocyanate, etc.) in the production of isocyanate-functional prepolymers derived from polyester polyols and diisocyanates used in the production of reactive adhesives. (SCHAETZLE ET AL, paragraph 0027, 0033, etc.) (see corresponding portions of BECK-WO ‘683)
	KONISHI-JP ‘689 discloses that it is well known in the art that alicyclic diisocyanates hydrogenated diphenylmethane diisocyanate (H12MDI) can be used as an alternative to other aliphatic diisocyanates (e.g., isophorone diisocyanate (IPDI), etc.) in the production of isocyanate-functional prepolymers derived from polyester polyols and diisocyanates used in the production of reactive adhesives. (paragraph 0012, 0014-0015, 0020-0021, etc.)
 	BURCKHARDT ET AL ‘204 discloses that it is well known in the art to incorporate thermoplastic resins such as active hydrogen-containing polyurethanes with typical molecular weights of 1,200 to 50,000 g/mol (preferably 2,000 to 30,000 g/mol) as components in reactive polyurethane-based hot melt adhesives. (BURCKHARDT ET AL ‘204, paragraph 0002, 0008, 0070-0071, etc.)
	GUSE ET AL ‘486 discloses that it is well known in the art to incorporate isocyanate-reactive thermoplastic resin such as active hydrogen-containing polyurethanes with typical molecular weights of 8,000 to 50,000 g/mol (preferably 10,000 to 30,000 g/mol) as components in reactive polyurethane-based hot melt adhesives. (GUSE ET AL ‘486, paragraph 0002, 0031-0033, etc.)

	Further regarding claims 15, 30, one of ordinary skill in the art would have utilized known cycloaliphatic diisocyanates such as bis-(4-isocyanatocyclohexyl)-methane as the diisocyanate component used to produce the isocyanate-functional prepolymers of REISCHLE ET AL as an alternative or substitute for other aliphatic diisocyanates (e.g., isophorone diisocyanate (IPDI), etc.) as suggested in MORAVEC ET AL ‘211 and ROSTHAUSER ET AL and BECK-WO ‘683 (or KONISHI-JP ‘689) in both the thermoplastic polyurethanes and isocyanate-functional polyurethane prepolymer components in the adhesive compositions of REISCHLE ET AL to satisfy well-established material selection considerations (e.g., cost, availability, the specific adhesive and/or physical properties required in the adhesive, etc.)
 	Further regarding claims 15, 30, one of ordinary skill in the art would have utilized isocyanate-reactive active hydrogen-containing thermoplastic polyurethanes with molecular weights conventional in polyurethane-based hot melt adhesive compositions as suggested in BURCKHARDT ET AL ‘204 (or GUSE ET AL ‘486) in the adhesive compositions of REISCHLE ET AL in order to adjust and/or optimize the melt properties (e.g., melting point, viscosity, etc.) and/or mechanical properties (e.g., cohesive strength, flexibility, stiffness, etc.) of the hot-melt adhesive.
 	Further regarding claims 15, 30, although BURCKHARDT ET AL ‘204 or GUSE ET AL ‘486 do not explicitly state the type of molecular weight for the isocyanate-reactive 
	Further regarding claims 15, 30, one of ordinary skill in the art would have utilized conventional components such as chain extenders as disclosed in MORAVEC ET AL ‘211 in the production of the thermoplastic polyurethane of REISCHLE ET AL in order to adjust the molecular weight and therefore adjust the performance properties (e.g., cohesive strength, adhesive properties, viscosity, etc.) of the adhesive for specific end-uses and lamination methods and/or conditions.
	Regarding claims 17, 19, 32, one of ordinary skill in the art would have utilized the same polyester polyols to produce the polyurethane and the isocyanate-functional prepolymer in the adhesive compositions of REISCHLE ET AL in order to tailor the adhesive, curing and/or physical properties of the adhesive composition for specific bonding methods and/or specific end-uses.
 	Regarding claim 28, one of ordinary skill in the art would have selected the hydroxyl number of the polyester polyol used to produce the thermoplastic polyurethane and/or the isocyanate-functional prepolymer in the adhesive compositions of REISCHLE ET AL depending on the reactivity and/or curing characteristics deemed optimal for specific applications.

Response to Arguments
Applicant's arguments filed 02/16/2021 with respect to the presence of new matter have been fully considered but they are not persuasive. 

 	Applicant further argues that Example 4 provide evidence that the polyurethane component is the only source of active hydrogen atoms.  However, as noted above, photochromatic compounds and other additives (e.g., stabilizers, etc.) can contain hydroxyl and/or other isocyanate-reactive substituents, therefore, in the absence of information as to the structure of the CR49 and CR59 dyes, Example 4 as presented in the disclosure as originally filed does not provide adequate evidence that the polyurethane component is the only component 

Applicant's arguments filed 02/16/2021 with respect to the rejections under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 02/16/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 3, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787